Citation Nr: 1143584	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  10-04 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for diabetes mellitus, to include as secondary to herbicide exposure, and if so, whether that claim should be granted.

2.  Entitlement to service connection for peripheral neuropathy, to include as secondary to herbicide exposure and diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1956 to December 1976. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision that denied the benefits sought on appeal.

At the outset, the Board acknowledges that the RO framed the Veteran's appeal as a single claim of entitlement to service connection for diabetes mellitus.  However, a review of the record discloses that there has been a prior final decision on that service connection claim.  As such, the Veteran's appeal is more accurately characterized as shown on the title page of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & 2011).

The issue of entitlement to service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for diabetes mellitus, to include as secondary to in-service herbicide exposure, was previously denied in a February 2002 RO decision.  The Veteran was notified of that decision but did not perfect a timely appeal.  

2.  The evidence received subsequent to the last prior final denial of the Veteran's claim for service connection is new, and is also material because it raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The February 2002 RO decision that denied service connection for diabetes mellitus, to include as secondary to herbicide exposure, is final.  38 U.S.C.A. § 7105 (West 2002 & 2011); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for diabetes mellitus, to include as secondary to herbicide exposure.  38 U.S.C.A. § 5108, 7105 (West 2002 & 2011); 38 C.F.R. §§ 3.156, 20.1104 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran's claim for service connection for diabetes mellitus, to include as secondary to herbicide exposure, was previously denied in a February 2002 rating decision.  The Veteran did not file a timely appeal of that decision.  He subsequently submitted an application to reopen his service connection claim that was received at the RO in January 2008.  Thereafter, in a March 2008 rating decisions, the RO declined to reopen the Veteran's claim.  However, in a December 2009 statement of the case, the RO effectively reopened the Veteran's claim and denied it on the merits.  Nevertheless, because that claim was previously denied in a decision that became final in February 2003, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before the RO at the time of the February 2002 decision consisted of service medical records, which were negative for any complaints or clinical findings of Type II diabetes or related symptoms.  Also of record was a copy of the Veteran's Form DD-214, which confirmed that he had received the Vietnam Service Medal and the Republic of Vietnam Campaign Medal. 

Additional evidence considered in the initial rating decision included a report of a March 2001 VA Agent Orange examination in which the Veteran had been clinically diagnosed with controlled non-insulin dependent diabetes mellitus.  Significantly, that March 2001 examination report expressly noted the Veteran's contentions that he had been involved in the spraying of Agent Orange during a tour of duty in Vietnam in 1966 and 1967.

Notwithstanding the Veteran's contentions, the initial RO adjudicators determined that he had not had actual in-country service in Vietnam.  In so finding, the adjudicators relied on a September 2001 service verification report from the United States Air Force, which indicated that the Veteran had been deployed to Thailand from August 6, 1966, to May 24, 1967, but had not actually served in Vietnam.  

Parenthetically, the Board notes that any United States armed forces member stationed in Thailand between July 1965 and March 1973 who served in direct support of operations in Vietnam was eligible for the Vietnam Service Medal and the Republic of Vietnam Campaign Medal.  Thus, the Veteran's receipt of those decorations was consistent with his documented Thailand service and did not necessarily indicate that he also served in Vietnam.

In addition to finding that the Veteran did not have any in-country Vietnam service, the February 2002 RO adjudicators determined that there was no evidence of actual in-service herbicide exposure, nor any other evidence sufficient to show that the Veteran's diabetes had been caused or aggravated in service or had manifested to a compensable degree within a year of his discharge.  Consequently, the Veteran's claim for service connection was denied.

In his application to reopen his claim, the Veteran has effectively abandoned his prior assertion of in-country service in Vietnam.  Indeed, he now acknowledges that his overseas deployment was confined to Thailand.  Nevertheless, the Veteran maintains that, in the course of that deployment, he incurred actual Agent Orange exposure.  In this regard, he references a VA Web site concerning possible Agent Orange exposure incurred by Vietnam-era Veterans who served on or near the perimeters of military bases in Thailand.  Significantly, that Web site notes that Air Force Veterans who served on Royal Thai Air Force bases at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, near the air base perimeter anytime between February 28, 1961 and May 7, 1975, may have been exposed to herbicides.

In addition to the relying on the general information contained in the above Web site, the Veteran asserts that he personally came in contact with Agent Orange while performing maintenance on aircraft that had been sprayed with herbicides during missions in Vietnam.  The Board observes that the Veteran is competent to report on matters of which he has personal knowledge.  As such, he is competent to assert that he worked on aircraft that had recently returned from Vietnam and had been sprayed with what he now believes to have been herbicides.  Layno v. Brown, 6 Vet. App. 465, 470 (1994), Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Moreover, the Veteran's lay statements are presumed credible for the purpose of determining whether they are new and material.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board finds that the Veteran's recent statements, combined with the information contained in the aforementioned Web site regarding herbicide use in Thailand, are both new and material.  That newly received evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating that claim.  38 C.F.R. § 3.303 (2011).  

Specifically, the newly submitted evidence tends to show that the Veteran was directly exposed to Agent Orange in Thailand.  As such, that new evidence supports a theory of service connection secondary to herbicide exposure, with proof of actual direct causation, which was not previously considered by the RO.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Moreover, that new evidence is presumed credible for the purpose of determining whether or not to reopen the claim.

New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin or aggravation of a Veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Here, the new evidence submitted in support of the Veteran's claim relates to previously unestablished facts, which tend to show that his currently diagnosed Type II diabetes mellitus was caused or aggravated by actual in-service herbicide exposure.  Therefore, the Board finds that new evidence, when presumed credible for the purpose of determining whether it is material, is material.  Accordingly, the Veteran's claim is considered reopened.  To that extent only, the appeal is allowed.


ORDER

New and material evidence has been submitted to reopen the claim of entitlement to service connection for Type II diabetes mellitus.  To that extent only, the appeal is allowed.





REMAND

Although the Board regrets the delay, additional development is needed prior to the disposition of the Veteran's newly reopened diabetes claim.

At the outset, the Board observes that diseases associated with exposure to certain herbicide agents, including Type II diabetes mellitus, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307(a)(6)(ii); 3.307(d), 3.309(e) (2011).  Moreover, an appellant who does not meet the statutory criteria for presumptive service connection based on herbicide exposure is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Any Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

In this case, the record reflects that the Veteran had overseas service during the Vietnam era and that he was awarded the Vietnam Service Medal and the Republic of Vietnam Campaign Medal.  Members of the United States armed forces serving in Thailand between July 1965 and March 1973 who served in direct support of operations in Vietnam were eligible for the Vietnam Service Medal and the Republic of Vietnam Campaign Medal.  However, while the Veteran's documented service in Thailand made him eligible to receive those decorations, the competent evidence of record does not show, and the Veteran himself no longer contends, that he had actual in-country service in Vietnam.  Nor did he otherwise meet the conditions of service involving duty or visitation in the Republic of Vietnam for the purposes of the regulation governing the presumption of service connection for certain diseases due to herbicide exposure.  38 U.S.C.A. § 1116(a)(1)(A), 38 C.F.R. § 3.307(a)(6)(iii).  In order to qualify for the presumption due to "service in Vietnam," the regulation requires in-country duty or visitation to Vietnam during service.  Haas v. Peake, 525 F.3d. 1168 (Fed.Cir.2008) cert. denied, 129 S. Ct. 1002 (Jan. 21, 2009).  

As the competent evidence does not show, and the Veteran no longer contends, that he had in-country service in Vietnam, Agent Orange exposure may not be presumed.  38 C.F.R. § 3.307(a)(6)(iii).  It may nevertheless be shown that the Veteran was actually exposed to Agent Orange and that service connection for diabetes mellitus is warranted on that basis.  

As noted above, the Veteran contends that he contracted Type II diabetes mellitus through exposure to herbicides during his period of service in Thailand.  In support of this contention, he has called the Board's attention to a VA Web site documenting the potential Agent Orange risk incurred by Air Force Veterans who served near the base perimeter of the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, and Don Muang.  Additionally, the Veteran has maintained that he was directly exposed to Agent Orange while performing maintenance on Air Force jets en route from Vietnam.

The Air Force has confirmed that the Veteran was stationed in Thailand from August 6, 1966, to May 24, 1967.  Additionally, his DD-214 reflects that, during this period, he was assigned to the 4532nd Combat Crew Training Squadron as an aircraft electronics repair technician.  The Board observes that this military occupational specialty is consistent with the Veteran's account of maintaining and repairing fighter jets returning from missions in Vietnam.  Nevertheless, it remains unclear whether the Veteran was ever stationed near the base perimeter of one of the aforementioned Royal Thai Air Force Bases, where Agent Orange was reportedly sprayed.  Similarly, it remains unclear whether the chemical agents, with which he reportedly came in contact while working on military aircraft, were actually herbicides.  To resolve these questions, the Board finds that it would be helpful to obtain a copy of the Veteran's complete service personnel records, including the specific dates and locations that his unit was stationed in Thailand from August 6, 1966, to May 24, 1967.

Additionally, the Board observes that the VA Adjudication Manual ( M21-1MR) sets forth specific procedures for verifying herbicide exposure in locations other than the Republic of Vietnam.  Recently, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para 10(p), was adopted to apply to claims, such as the one at issue, involving alleged exposure to herbicides in Thailand.  Under the revised provisions, the RO is first directed to supplement the Veteran's claims folder with a copy of the Compensation and Pension Service's "Memorandum for the Record" (Memorandum) on herbicide use in Thailand during the Vietnam Era, found in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para 10(q), in the Veteran's claims folder.  Next, the RO is directed to ask the Veteran for the approximate dates, location, and nature of his alleged exposure to herbicides in Thailand.  If the Veteran responds within 30 days, the RO shall determine whether the Memorandum and information supplied by the Veteran are sufficient to adjudicate his claim.  If exposure to herbicides is not verified, a request should be sent to the United States Army and Joint Services Records Research Center (JSRRC) or other appropriate for verification.  See BVA Fast Letter 09-20 (May 6, 2009).  The RO is then to adjudicate the Veteran's claim.

In this case, the Veteran's claim was initially adjudicated prior to the adoption of the revised M21-1MR procedures governing alleged herbicide exposure in Thailand.  As the RO therefore has not had a chance to comply with those revised procedures, the Board finds that the Veteran's claim must be remanded in order to ensure such compliance.

Finally, pertinent VA medical records appear to be outstanding.  The record reflects that, as of July 2008, the Veteran was receiving regular outpatient treatment for diabetes and related symptoms at the VA Medical Center in Alexandria, Louisiana.  However, no VA medical records dated since that time have been associated with the claims folder.  As it appears that subsequent VA records may exist that are pertinent to the Veteran's claim, those records should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  



Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain and associate with the claims folder all records from the VA Medical Center in Alexandria, Louisiana, dated since July 2008.  

2.  Contact the National Personnel Records Center, or any other appropriate service department offices, and request a copy of the Veteran's complete service personnel records, to specifically include the dates and locations that his unit (the 4532nd Combat Crew Training Squadron) was stationed in Thailand from August 6, 1966, to May 24, 1967.  Associate all documents obtained with the Veteran's claims folder.  Document all attempts to obtain the Veteran's service records in the claim folder and continue attempts to obtain them until it is reasonably certain that further attempts would be futile or it is reasonably certain that the records do not exist.  Issue a formal finding as to the unavailability of any service records that cannot be obtained.  Notify the Veteran as to the unavailability of any service records.  Also request that he submit any additional records or other information in his possession in support of his claim.

3.  Next, complete the development of the Veteran's claim in accordance with the appropriate provisions of the VA Adjudication and Procedure Manual, M21-1MR, as cited in the narrative section of this remand.  Specifically, the RO should perform the following: 

a)  Contact the Veteran and request a detailed statement as to the approximate dates, locations, and nature of any of his alleged exposure to herbicides in Thailand.  Notify him that he has 30 days in which to respond.  

b)  Attach a copy of the appropriate "Memorandum for the Record" on herbicide use in Thailand during the Vietnam Era to the Veteran's claims folder.

c)  After the above development has been completed, determine whether a referral to the JSRRC is necessary.  If it is determined that a referral to the JSRRC is inappropriate and the Veteran's claim cannot be resolved favorably, a memo should be prepared and this should be documented in the record.

4.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate period for response. Thereafter, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals 

Department of Veterans Affairs


